1

2                                                                                 JS-6

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   ELIA HAGGAR, et al.,                       )   Case No.      2:19-cv-01494-R-RAO
                                                )
12                        Plaintiff(s),         )
                                                )
13                                              )   ORDER OF DISMISSAL
                                                )   BY LACK OF PROSECUTION AND FOR
14                 v.                           )   FAILURE TO COMPLY WITH THE
                                                )   COURT'S ORDER RE: NOTICE TO
15   FOREVER 21, INC., et al.,                  )   COUNSEL
                                                )
16                                              )
                                                )
17                                              )
                          Defendant(s).         )
18                                              )

19
           Plaintiff was ordered to show cause in writing by not later than June 28, 2019 why this
20
     action should not be dismissed for failure to submit a Joint Report of Early Meeting as ordered in
21
     the Court's Order Re: Notice to Counsel;
22
            WHEREAS, this period has elapsed without any action by plaintiff.
23
            The Court hereby DISMISSES the instant case for lack of prosecution and for failure to
24
     comply with this Court's Order Re: Notice to Counsel.
25
     Dated: July 18, 2019
26

27
                                                             HONORABLE R. GARY KLAUSNER
28                                                           UNITED STATES DISTRICT JUDGE
